Citation Nr: 1207439	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  06-29 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical spine degenerative arthritis and degenerative disc disease, claimed as a neck condition, both on the basis of direct incurrence in service and, alternatively, on a secondary basis as due to a low back disability.

2.  Entitlement to an initial rating higher than 10 percent for inactive tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The veteran had active military service from March 1961 to March 1964, from May 1981 to May 1984, and from November 1987 to December 1991.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Initially, there were three claims on appeal - for service connection for a neck condition, hiatal hernia and tuberculosis (TB).  However, during the pendency of the appeal, the RO granted the claims for service connection for the hiatal hernia and TB and assigned initial 10 percent ratings for these disabilities.  The RO assigned an effective date of July 22, 1986 for the TB, since that was the date of receipt of this claim, and an effective date of May 14, 2003 for the hiatal hernia, since that was when it was factually ascertained that this disability was related or secondary to the already service-connected lumbar spine myositis and left sciatic neuritis.  The Veteran appealed for higher initial ratings for these disabilities.  See Fenderson v. West, 12 Vet. App. 119 (1999) (indicating in this circumstance VA adjudicators must consider whether to "stage" the rating to compensate the Veteran for times since the effective date of his award when his disability has been more severe than at others).

In a September 2008 decision since issued, the Board increased the rating for the Veteran's hiatal hernia from 10 to 30 percent and remanded his remaining claims for service connection for his neck condition and for an initial rating higher than 10 percent for his TB to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.

Regrettably, the Board must again remand the claim for an initial rating higher than 10 percent for the inactive TB since there has not been compliance with a prior remand directive.  Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).  However, the Board is going ahead and deciding the remaining claim for service connection for a neck condition.  


FINDING OF FACT

There is no competent and credible evidence indicating the Veteran's current neck condition is related or attributable to his military service, including to his service-connected lumbar spine myositis with left sciatic neuritis (low back disability).  He also did not clinically manifest cervical spine degenerative arthritis and degenerative disc disease (DDD) within one year of separation from service, certainly not to the required minimum compensable degree (meaning to at least 10-percent disabling).


CONCLUSION OF LAW

The Veteran's cervical spine degenerative arthritis and DDD are not a result of disease or injury incurred in or aggravated by his active military service, may not be presumed to have been incurred in service, and are not proximately due to, the result of, or chronically aggravated by his service-connected low back disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.


I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection eventually is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).  

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March 2005, September 2006, and January 2010.  The letters informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  
Note also that the September 2006 and January 2010 letters complied with Dingess by as well discussing the downstream disability rating and effective date elements of the claim.  And of equal or even greater significance, after providing the additional Dingess notices, the AMC went back and readjudicated his claim in the June 2010 SSOC - including considering any additional evidence received in response to those additional notices.  See again Mayfield IV and Prickett, supra.  So any arguable timing defect in the provision of those additional notices has been rectified ("cured").

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO and AMC obtained his service treatment records (STRs), VA treatment records, and any lay or other statements in support of his claim.  In addition, the RO and AMC arranged for several VA compensation examinations for medical opinions concerning the etiology of his claimed disability - including especially in terms of whether it is related to his military service, either directly, presumptively, or as secondary to an already service-connected disability.  He had these examinations for opinions concerning this determinative issue of causation in March 2003, April 2005 and most recently in February 2010, with an addendum in May 2010.  

That most recent February 2010 VA examination was scheduled following and as a result of the Board's September 2008 remand, to assist in determining the likelihood that his neck condition is attributable to his military service or to his service-connected low back disability.  The opinion obtained in February 2010 as a consequence of this remand directive, and the subsequent addendum in May 2010, is responsive to this determinative issue of causation.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Therefore, the Board is satisfied there was compliance with its September 2008 remand directives - at least insofar as this particular claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA has provided all assistance required by the VCAA, and appellate review of this claim may proceed without prejudicing the Veteran.  

II.  Whether Service Connection is Warranted for a Neck Condition, Including as Secondary to a Service-Connected Disability

The Veteran maintains that his neck condition is a result of an injury (a strain) in service or alternatively a result of his service-connected low back disability.  So he is claiming both direct and secondary service connection.  And in deciding this claim, the Board must consider all potential bases of entitlement - direct, presumptive, and secondary.  See Szemraj v. Principi, 357 F.3d 1370. 1371 (Fed. Cir. 2004).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Degenerative arthritis, i.e., degenerative joint disease (DJD), though not DDD, may be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).


Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

So service connection may be established either by showing direct incurrence or aggravation in service or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or showing he at least has since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

If chronicity (permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, or within a presumptive period, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Subsequent manifestations of the same disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a 
service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning now to the facts of this particular case.  The Veteran's STRS show he strained his neck in September 1961, and that he was seen for consequent pain and given aspirin to try and alleviate his discomfort.  His more recently dated STRs also show that, in April 1982, he was again treated for pain and stiffness in his neck and cervical spine, this time following an accident involving an impact to his neck and back.  So there is no disputing that both of these incidents occurred since he had relevant complaints and received pertinent treatment while he was in the military.  However, there is no indication of any subsequent complaints or need for follow-up treatment for the remainder of his service (each respective period of service), so questions immediately arise as to whether those injuries in service resulted in any chronic or permanent residual disability or, instead, were just acute and transitory and resolved prior to his discharge.

The Veteran since has received a diagnosis of cervical spine degenerative arthritis and DDD, as confirmed by the reports of his March 2003 and April 2005 VA compensation examinations.  These diagnoses also were reaffirmed by the more recent February 2010 VA compensation examiner, including in the May 2010 addendum or supplement to that most recent examination.  So there also is no disputing the Veteran has this claimed disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).

Resolution of this appeal therefore ultimately turns, instead, on whether the injuries he sustained in service, and the complaints he had and treatment he received in the immediate aftermath of those injuries, are the reasons he now has the current disability (specifically, the degenerative arthritis (DJD) and DDD affecting his cervical spine) or whether this current disability is due to something else.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

To this end, the Board has first considered whether service connection is warranted on a presumptive basis.  But there is no indication of cervical spine arthritis within the required one year following the Veteran's discharge from service, that is, for any of his periods of service, meaning by March 1965 (one year after his initial period of service), by May 1985 (one year after his second period of service), or even by December 1992 (one year after his third and final period of service).  He certainly did not have arthritis to the required minimum compensable degree of at least 10-percent disabling, and it must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5242.  The first clinical diagnosis of a relevant disorder, to account for his complaints of pain, was not until November 1999 when an X-ray revealed mild DDD of his cervical spine.  Thus, presumptive service connection clearly is not warranted.  38 U.S.C.A. §§ 1101,1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

As to whether the Veteran's neck condition is directly related to his military service, his VA treatment records dated from October 1993 to June 2005 document his complaints of and treatment for neck pain - which he said that he had experienced since 1983 or thereabouts, so since his second period of service.  But evidence that is simply information recorded by a medical examiner to recount the claimed history of a disability, unenhanced by any additional medical comment by the examiner, does not serve to affirm this purported history or constitute competent medical evidence in support of a claim for service connection.  Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  None of these examiners who had occasion to evaluate him during those several intervening years provided any etiological opinions concerning the cause of his complaints or disability, including especially in terms of whether they were the result of the injury he had sustained in April 1982 during his second period of service.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).


Primarily for this reason medical nexus opinions were requested concerning this determinative issue of causation.  The March 2003 VA compensation examiner failed to render an opinion as to the etiology of the Veteran's disability under any theory of entitlement (direct or secondary).  Whereas the April 2005 examiner stated he could not render an opinion on the issue of secondary service connection without resorting to mere speculation.

Statements like this, which are inconclusive as to the origin of a disorder, generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

Indeed, in past decisions the Court also has held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).

An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, additional precedent cases have been issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.

An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.

Therefore, and as a consequence of the Board's September 2008 remand, the Veteran was reexamined by VA for compensation purposes in February 2010 for further (and hopefully more definitive) medical comment on this determinative issue of causation.  The February 2010 examiner rendered an unfavorable opinion, concluding the Veteran's neck condition is less likely than not caused by or a result of his military service.  In coming to this conclusion, the examiner acknowledged the injuries the Veteran had sustained during his service, both the neck strain in 1961 and in the 1982 accident.  So there was recognition and due consideration of that trauma in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  But, ultimately, this examiner determined that 1982 accident only caused trauma to the Veteran's back, not also to his neck - keeping in mind that service connection already has been granted for his consequent low back disability.  And regarding the earlier injury in service, in 1961, the examiner's rationale was that the Veteran suffered a cervical strain, was treated conservatively, and the condition was self limiting.  There also was no diagnosis of cervical spondylosis or degenerative disease during his service.  This commenting examiner relied, as well, on the February 2010 X-ray findings showing there was no evidence of cervical spine fracture or dislocation consistent with those earlier injuries in service.  The examiner determined, instead, the degenerative changes now shown are age related, so merely the result of the Veteran getting older with time.


Since the February 2010 medical opinion was based on a review of the claims file for the pertinent medical and other history, and supported by sound rationale, it provides compelling evidence against the Veteran's claim.  This examiner applied valid medical analysis to the significant facts of this case in reaching his ultimate conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  Importantly, the Board sees there are no medical nexus opinions contradicting or refuting this VA examiner's conclusions.

The Board also has considered the Veteran's lay testimony that his neck strain in service in 1961 resulted in continuous pain, as has his more recent injury in the 1982 accident.  The Board must analyze the credibility and probative value of evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons and bases for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  But competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 


With that said, the Veteran is competent to report symptoms such as ongoing neck pain because this requires only his personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Nevertheless, the Board finds that his reported history of continuous neck pain since service is not credible.  He separated from active duty in December 1991, concluding his third and final period of service.  And while he filed a claim of "acute pains of the. . . neck" relatively shortly thereafter, in June 1992, he subsequently failed to report for the VA compensation examination concerning his spine that was scheduled for July 1992.  And an August 1993 VA compensation examination specifically attributed his low back disability to that 1982 accident during his service; so there was a determination of injury just to his low back, not also to his neck.  And the February 2010 VA examiner agreed with this interpretation of the clinical findings concerning that injury in service and the consequent disability, distinguishing why there had been trauma to the low back versus the neck.  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

The Board has the authority to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997).  And although the Board must take into consideration a Veteran's statements, it may consider whether 
self-interest may be a factor in making such statements.  Pond v. West, 12 Vet. App. 341 (1999).

The only remaining basis of entitlement to be considered is secondary service connection.  And, generally speaking, supporting medical evidence is needed to associate a claimed condition with a service-connected disability to establish this cause and effect.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  Here, there is no such supporting medical evidence.


Indeed, to the contrary, the February 2010 VA examiner, when also considering his May 2010 addendum opinion, concluded against all notions of secondary service connection.  This VA examiner determined that "the cervical spine degenerative disease is less likely as not caused by, or a result of, or secondary to [the Veteran's] low back condition-lumbar spondylosis."  In discussing the reasons for so concluding, this examiner pointed out there is no evidence in the literature that cervical spondylosis is caused by lumbar spondylosis.  He also reiterated his findings, as stated in the report of his February 2010 examination, that the Veteran suffered a cervical strain in service, was treated conservatively, and the condition was self limiting.  There also, he added, was no diagnosis of cervical spondylosis or degenerative disease during service.  The Board accords a lot of probative weight to this VA examiner's opinion since it is based on an accurate factual premise, offers clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).

Degenerative joint and disc disease simply is not the type of condition that is readily amenable to mere lay opinion regarding its etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  The Board therefore finds that the Veteran's unsubstantiated lay statements attributing his neck condition to his 
service-connected low back disability are far less probative than the VA examiner's opinion steadfastly disputing that there is any such causation or aggravation.  And because the preponderance of the evidence is against this claim, there is no reasonable doubt to be resolved in the Veteran's favor, so this claim must be denied.


ORDER

The claim of entitlement to service connection for cervical spine degenerative arthritis and degenerative disc disease, claimed as a neck condition, is denied.



REMAND

In September 2008 the Board remanded this remaining claim for an initial rating higher than 10 percent for the inactive TB for additional evidentiary development.  Specifically, the Board noted that VA had provided the Veteran three pulmonary functioning tests (PFTs) - in May 2001, September 2003, and March 2005.  The May 2001 PFT showed he had a forced expiratory volume in one second to forced vital capacity ratio (FEV-1/FVC) of 73 percent.  The September 2003 PFT showed he had a FEV-1 of 75 percent (standard) and 76 percent after bronchodilator.  And the March 2005 PFT showed he had a 
FVC-1/FVC of 76 percent.

In its August 2005 decision assigning the initial 10 percent rating for this disability, the RO relied upon these values and only these PFT values.  And in its August 2006 SOC, the RO reaffirmed this conclusion, using the same reasoning and bases as provided in the August 2005 rating decision.  But the results of the PFTs, which the VA examiners provided, do not contain all necessary measurement values contemplated by the applicable rating criteria, so the RO, in turn, considered the claim on incomplete information.  

Consequently, the Board determined these medical examinations assessing the severity of the Veteran's TB were inadequate for rating purposes.  38 C.F.R. § 4.2.  The AMC therefore was instructed, on remand, to schedule the Veteran for a VA cardiopulmonary examination, including an additional PFT, to reassess the severity of his inactive TB, in the process providing values for all relevant variables associated with the rating criteria and discussing all symptoms as may be contemplated by the rating criteria.  Since, however, the February 2010 examination that he resultantly had on remand did not include any PFT, there was not compliance with this remand directive.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).


Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

1.  Schedule another VA cardiopulmonary examination, including especially a PFT, to reassess the severity of the Veteran's inactive TB and address all applicable rating criteria.

Inform the designated examiner that the applicable rating criteria include those in The General Rating Formula for Interstitial Lung Disease and those in The General Rating Formula for Restrictive Lung Disease.  See 38 C.F.R. § 4.97, DCs 6600 and 6731.

To this end, have the examiner report both actual and percent of predicted values for all relevant variables concerning FEV-1, FEV-1/FVC, and diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)), as well as maximum exercise capacity.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  See Turk v. Peake, 21 Vet. App. 565 (2008) (In an initial rating claim, when the Veteran fails to report for an examination, the claim shall be rated based on the evidence of record rather than summarily denied because an initial rating claim is an original compensation claim under 38 C.F.R. § 3.655(b)).


The claims file, including a complete copy of this remand and the prior September 2008 remand, must be made available to the examiner for review of the Veteran's pertinent medical and other history.  

2.  Then readjudicate this claim for an initial rating higher than 10 percent for the inactive TB in light of the additional evidence.  If this claim remains denied, send the Veteran and his representative an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


